         Case 1:21-cv-00604-JPW Document 18 Filed 07/06/21 Page 1 of 11




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA



KELLY J. MAHLER,                               :
                                               :
                       Plaintiff,              :    CIVIL ACTION NO. 1:21-CV-00604
                                               :
        -against-                              :
                                               :    JURY TRIAL DEMANDED
AAPC, INC. d/b/a AAPC                          :
PUBLISHING,                                    :
                                               :
                       Defendant.              :

                                     :
AAPC, INC.,                          :
                                     :
                  Counterclaimant,   :
                                     :
      -against-                      :
                                     :
KELLY J. MAHLER,                     :
                                     :
                  Counter-Defendant. :
____________________________________:

        PLAINTIFF/COUNTER-DEFENDANT’S ANSWER WITH AFFIRMATIVE
       DEFENSES TO DEFENDANT/COUNTERCLAIMANT’S COUNTERCLAIMS

        Plaintiff/Counter-Defendant, Kelly J. Mahler, OTD, OTR/L (“Plaintiff/Counter-

Defendant” or “Dr. Mahler”), by and through her undersigned counsel, hereby submits her Answer

with   Affirmative    Defenses      to   Defendant/Counterclaimant’s   Counterclaims,   filed   by

Defendant/Counterclaimant AAPC, Inc., d/b/a AAPC Publishing (“Defendant/Counterclaimant”

or “AAPC”), and in support thereof states as follows:

                                              PARTIES

        82.    Admitted.

        83.    Admitted.
     Case 1:21-cv-00604-JPW Document 18 Filed 07/06/21 Page 2 of 11




                              JURISDICTION AND VENUE

    84.     Admitted.

    85.     Admitted in part; denied in part. It is admitted that the Court has subject matter

jurisdiction. The remaining allegations in paragraph 85 are denied. By way of further

response, the remaining allegations of paragraph 85 state a conclusion of law to which no

response is required.

    86.     Admitted.

    87.     Admitted.

    88.     Admitted.

                                     STATEMENT OF FACTS

    89.     Denied as Dr. Mahler is without sufficient knowledge or information to form a

belief as to the truth of those allegations.

    90.     Admitted.

    91.     Admitted.

    92.     Admitted.

    93.     Admitted.

     94.    Admitted.

    95.     Denied.

    96.     Admitted in part; denied in part. It is admitted that Dr. Mahler had the right to

terminate the Write and Publish Agreements. The remaining allegations in paragraph 96 are

denied.

    97.     Denied.

    98.     Denied.


                                               -2-
     Case 1:21-cv-00604-JPW Document 18 Filed 07/06/21 Page 3 of 11




   99.     Admitted in part; denied in part. It is admitted that Dr. Mahler raised a complaint

about the status of stock on Amazon on or about September 27, 2018 and that AAPC

responded with statements about Amazon’s algorithms for ordering stock of books. The

remaining allegations in paragraph 99 are denied as Dr. Mahler is without sufficient

knowledge or information to form a belief as to the truth of those allegations.

   100.    Admitted in part; denied in part. It is admitted that Dr. Mahler sent Interoception

Curriculum Chapter 1 and Lesson 1 to the incorrect email address of Kimberli Hansen, who

was no longer employed by AAPC, on September 30, 2018. The remaining allegations in

paragraph 100 are denied.

   101.    Admitted in part; denied in part. It is admitted that Dr. Mahler sent an email to

AAPC on October 4, 2018 requesting the release of the rights to her Interoception Works and

that AAPC did not agree to do so. The remaining allegations in paragraph 101 are denied.

   102.    Admitted in part; denied in part. It is admitted that Dr. Mahler sent edits for

graphics to the incorrect email address of Kimberli Hansen, who was no longer employed by

AAPC, on October 9, 2018. The remaining allegations in paragraph 102 are denied.

   103.    Admitted in part; denied in part. It is admitted that Dr. Mahler sent an email to

AAPC on November 19, 2018 expressing concerns regarding her Interoception Works being

backordered. The remaining allegations in paragraph 103 are denied.

   104.    Admitted except as to the mischaracterization of AAPC’s breaches as “alleged,”

which is denied.

   105.    Admitted in part; denied in part. It is admitted that AAPC responded to the

November 2018 Mahler Letter. The remaining allegations in paragraph 105 are denied.




                                           -3-
     Case 1:21-cv-00604-JPW Document 18 Filed 07/06/21 Page 4 of 11




    106.    Admitted except as to the mischaracterization of AAPC’s breaches as “alleged,”

which is denied.

    107.    Admitted in part; denied in part. It is admitted that AAPC responded to Dr.

Mahler’s December 3, 2018 correspondence sent through counsel. The remaining allegations

in paragraph 107 are denied.

    108.    Admitted in part; denied in part. It is admitted that Dr. Mahler, through counsel,

communicated with AAPC on December 14, 2018. The mischaracterization of AAPC’s

breaches as “alleged” as well as the contention “a third time” are denied.

    109.    Admitted in part; denied in part. It is admitted that AAPC responded to Dr.

Mahler’s communication. The remaining allegations in paragraph 109 are denied.

    110.    Admitted in part; denied in part. It is admitted that Dr. Mahler’s Notice of Default

and Termination dated January 19, 2019 is attached to the Amended Complaint as Exhibit D.

The remaining allegations are denied.

    111.    Admitted in part; denied in part. It is admitted that Dr. Mahler, through counsel,

sent an email on December 17, 2018 to AAPC. The remaining allegations in paragraph 111

are denied because they attempt to summarize, characterize, or refer to the email which is a

writing that speaks for itself.

    112.    Denied. As to the allegations regarding Amazon.com, Dr. Mahler is without

sufficient knowledge or information to form a belief as to their truth and therefore denies

them on that basis.

    113.    Admitted in part; denied in part. It is admitted that the U.S. Copyright Office

issued U.S. Copyright Registration No. TX 8-952-549 (effective date of registration: April




                                            -4-
       Case 1:21-cv-00604-JPW Document 18 Filed 07/06/21 Page 5 of 11




  13, 2021), which is attached to the Amended Complaint as Exhibit I. The remaining

  allegations in paragraph 113 are denied.

      114.   Admitted in part; denied in part. It is admitted that the U.S. Copyright Office

  issued U.S. Copyright Registration No. TX 8-955-546 (effective date of registration: April

  14, 2021), which is attached to the Amended Complaint as Exhibit J. The remaining

  allegations in paragraph 114 are denied.

      115.   Denied.

      116.   Denied.

      117.   Denied.

                                              COUNT I

      118.   To the extent a response is required, Dr. Mahler denies the allegations in

  paragraph 118.

      119.   Denied.

      120.   Admitted.

      121.   Admitted.

      122.   AAPC has failed to adequately support its request for relief in paragraph 122 and

  Dr. Mahler therefore denies the same.

                                             COUNT II

      123.   To the extent a response is required, Dr. Mahler denies the allegations in

paragraph 123.

      124.   Denied.

      125.   Denied.

      126.   Admitted


                                             -5-
     Case 1:21-cv-00604-JPW Document 18 Filed 07/06/21 Page 6 of 11




   127.    AAPC has failed to adequately support its request for relief in paragraph 127 and

Dr. Mahler therefore denies the same.

                                          COUNT III

   128.    To the extent a response is required, Dr. Mahler denies the allegations in

paragraph 128.

   129.    Admitted in part; denied in part. Dr. Mahler admits that AAPC continues to offer

to sell and sell the Interoception Works. Dr. Mahler denies the remaining allegations

contained in paragraph 129 of the Counterclaims.

   130.    Denied.

   131.    AAPC has failed to adequately support its request for relief in paragraph 131 and

Dr. Mahler therefore denies the same.

                                        COUNT IV

   132.    To the extent a response is required, Dr. Mahler denies the allegations in

paragraph 132.

   133.    Admitted in part; denied in part. It is admitted that the Interoception Works are

Dr. Mahler’s original works of authorship. The remaining allegations in paragraph 133 are

denied.

   134.    Denied.

   135.    Denied.

   136.    Denied.

   137.    Denied.




                                          -6-
     Case 1:21-cv-00604-JPW Document 18 Filed 07/06/21 Page 7 of 11




                                          COUNT V

   138.      To the extent a response is required, Dr. Mahler denies the allegations in

paragraph 138.

   139.      Admitted in part; denied in part. It is admitted that the Interoception Works are

Dr. Mahler’s original works of authorship. The remining allegations in paragraph 139 are

denied.

   140.      Denied.

   141.      Denied.

   142.      Denied.

   143.      AAPC has failed to adequately support its request for relief in paragraph 143 and

Dr. Mahler therefore denies the same.

                                      PRAYER FOR RELIEF

   144.      It is denied that AAPC is entitled to any of the relief it requests in paragraph 144.

By way of further response, Dr. Mahler respectfully requests the entry of an order dismissing

AAPC’s claims and granting Dr. Mahler such other relief as the Court deems just and

equitable.

                                   AFFIRMATIVE DEFENSES

   145.      Dr. Mahler asserts the following affirmative defenses and reserves the right to

assert any additional defenses or claims available, at law or in equity, that may now or in the

future be available upon information learned or obtained in the course of this case’s

development. Dr. Mahler does not, by asserting these defenses or otherwise, assume the

burden of proof with respect to those matters as to which AAPC bears the burden of proof.




                                             -7-
        Case 1:21-cv-00604-JPW Document 18 Filed 07/06/21 Page 8 of 11




                               FAILURE TO STATE A CLAIM

    146.    AAPC’s Counterclaims fail to state a claim upon which relief may be granted.

                                         NO DAMAGES

    147.    AAPC’s requested relief is barred by the absence of cognizable damages.

                                 BREACH OF DUTIES

    148.    AAPC’s requested relief is barred, in whole or in part, because AAPC breached

its duty of good faith and fair dealing, breached the agreements at issue, and/or otherwise

failed to perform its obligations under the agreements at issue with no legitimate reason for

such failures.

                                       UNCLEAN HANDS

    149.    AAPC’s Counterclaims are barred by the doctrine of unclean hands.

                                           ESTOPPEL

    150.    AAPC’s Counterclaims are barred by the doctrine of estoppel.

                 INTERVENING CAUSE, MITIGATING CIRCUMSTANCES

    151.    The presence of intervening and/or mitigating circumstances, including, without

limitation, the acts and omissions of AAPC, and its acts and omissions of third persons over

whom Dr. Mahler had neither control nor responsibility, eliminate Dr. Mahler’s liability for

any damages AAPC alleges.

                                      ATTORNEYS’ FEES

    152.    AAPC has failed to provide any basis in law or fact for its claim for attorneys’

fees.




                                           -8-
     Case 1:21-cv-00604-JPW Document 18 Filed 07/06/21 Page 9 of 11




                                            SET OFF

   153.    AAPC’s claims are subject to apportionment, recoupment, and/or set-off in

accordance with the above responses to AAPC’s Counterclaims.

    ANY DAMAGE CAUSED BY DEFENDANT/COUNTERCLAIMANT’S BREACH

   154.       Any damages resulting to AAPC are a result of AAPC’s own breaches of

contractual agreements between the parties.

                         ACTIONS PERMITTED BY CONTRACT

    155.      The actions which AAPC alleges as a basis for damage were either required

permitted by the Write and Publish Agreements
                                           or between the parties.

                                    PRAYER FOR RELIEF

           WHEREFORE, Dr. Mahler prays for judgment from this Court against AAPC as

   follows:

           A. Enter judgment dismissing the Counterclaims with prejudice;

           B. Enter judgment according to the declaratory relief sought by Dr. Mahler,

                including without limitation the cancellation of AAPC’s invalid copyright

                registrations;

           C. Award Dr. Mahler appropriate monetary damages and injunctive relief.

           D. Award Dr. Mahler her attorneys’ fees, costs, and disbursements incurred in

                connection with this action; and

           E. Grant all other relief that this Court deems just or equitable.




                                           -9-
       Case 1:21-cv-00604-JPW Document 18 Filed 07/06/21 Page 10 of 11




                                Respectfully submitted,

                                MONTGOMERY MCCRACKEN
                                 WALKER & RHOADS LLP

Dated: July 6, 2021             /s/ Alfred W. Zaher
                                Alfred W. Zaher (pro hac vice)
                                Dylan F. Henry (315943)
                                1735 Market St., 19th Floor
                                Philadelphia, PA 19103
                                T: 215-772-1500 / F: 215-772-7620
                                azaher@mmwr.com
                                Counsel for Plaintiff,
                                Dr. Kelly J. Mahler




                                    - 10 -
        Case 1:21-cv-00604-JPW Document 18 Filed 07/06/21 Page 11 of 11




                                CERTIFICATE OF SERVICE
       I certify that on July 6, 2021, I served a true and correct copy of the foregoing

PLAINTIFF/COUNTER-DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES TO

DEFENDANT/COUNTERCLAIMANT’S COUNTERCLAIMS via electronic filing with the

Court’s ECF system for notice to all counsel of record.

                                             s/ Alfred W. Zaher




                                             - 11 -
